Title: To George Washington from Alexander Hamilton, 4 March 1791
From: Hamilton, Alexander
To: Washington, George



[4th March 1791]

The Secretary of the Treasury presents his respects to The President of the United States—He has just ascertained that General Matthews would not accept—His son is older than was

believed—29 years of age & has a family As he will have the benefit of his fathers influence which is considerable and is a young man of real merit & as the appointment of any other candidate would be subject to the uncertainty of acceptance or not, the nomination of the son is perhaps the best thing that can be done.
Major Butler has just called on me to say that he has reason to believe General Huger the present Martial if appointed Supervisor would accept, & he is of opinion would give popularity to the measure. Should this appear adviseable Stevens may be Marshall—& would in all probability discharge the office well. But this communication is for the informa⟨tion⟩ of the President merely, not from any conviction that an alteration of the first arrangement would be an improveme⟨nt.⟩ It however admitted on all hands that General Huger is a worthy man & has claims on the public on the score of sacrifices.
